People v Adams (2017 NY Slip Op 07267)





People v Adams


2017 NY Slip Op 07267


Decided on October 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2014-08757	ON MOTION
 (Ind. No. 14-00040)

[*1]The People of the State of New York, respondent, 
vAlexander Adams, appellant.


Alex Smith, Middletown, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Nicholas D. Mangold of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered September 8, 2014, convicting him of sex trafficking, criminal possession of a weapon in the second degree, and criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the defendant.
ORDERED that the motion of Alex Smith for leave to withdraw as counsel is granted, and he is directed to turn over all papers in his possession to the defendant's new counsel assigned herein; and it is further,
ORDERED that John P. Savoca, Esq., P.O. Box 531, Yorktown Heights, NY, 10598, is assigned as counsel to prosecute the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the defendant's new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order on motion, and the respondent shall serve and file its brief within 30 days after the brief on behalf of the defendant is served and filed. By prior decision and order on motion of this Court dated January 20, 2015, the defendant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers, including a certified transcript of the proceedings, and on the briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
The brief submitted by the defendant's counsel pursuant to Anders v California (386 US 738) is deficient because it fails to contain an adequate statement of facts and fails to analyze potential appellate issues or highlight facts in the record that might arguably support the appeal (see People v McNair, 110 AD3d 742; People v Singleton, 101 AD3d 909, 910; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 256). The statement of facts does not review, in any detail, the court's [*2]advisements to the defendant regarding the rights he was waiving, the inquiries made of the defendant to ensure that the plea was knowingly and voluntarily entered, or the defendant's responses to any of those advisements and inquiries (see People v Deprosperis, 126 AD3d 997, 998; People v Donovan, 124 AD3d 793, 794; People v Sedita, 113 AD3d 638, 639-640). In addition, it does not provide any detail regarding the defendant's factual admissions as to the subject crimes or the colloquy regarding the defendant's purported waiver of his right to appeal (see People Ferretti, 148 AD3d 720, 721; People v Swenson, 130 AD3d 848, 849; People v Sedita, 113 AD3d at 639-640). Since the brief does not demonstrate that assigned counsel fulfilled his obligations under Anders v California, we must assign new counsel to represent the defendant (see People v Rivera, 142 AD3d 512, 513; People v Parker, 135 AD3d 966, 968; People v Sedita, 113 AD3d at 639-640; Matter of Giovanni S. [Jasmin A.], 89 AD3d at 258).
DILLON, J.P., SGROI, MALTESE, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court